Sognier, Chief Judge,
concurring specially.
While I concur fully in the judgment, I write specially to note that although appellant adduced expert testimony that the computer problems experienced by the company employing appellant could have been caused by software or hardware malfunctions in the company’s computer, the evidence presented by the State clearly rebutted this hypothesis. In particular, there was evidence that when the problems persisted despite thorough diagnostic tests performed on the hardware and the software and the reloading of the software programs, the company arranged to have its computer hardware and *45software temporarily replaced. The evidence established that once off the premises, the company’s computer functioned flawlessly while the replacement computer then experienced the crippling problems. Furthermore, appellant’s expert could not rule out the possibility of a human agency behind the computer problems, and in this regard the State presented evidence that although appellant was authorized to use only the two computer programs he needed to perform his job, documentary evidence existed in appellant’s handwriting, which was introduced at trial, that showed appellant had gained the restricted knowledge essential to access other employees’ programs and knew the computer commands that would produce the computer problems the company had been experiencing. Given this evidence, I find that in weighing appellant’s expert’s testimony that the company’s computer problems were mere system malfunctions, the jury was authorized to find that hypothesis unreasonable and to reject it. See generally Schmalz v. State, 177 Ga. App. 634, 636 (341 SE2d 11) (1986).
Decided April 10, 1992
Reconsideration denied April 22, 1992
Kardos, Warnes & McElwee, Stephen H. McElwee, for appellant.
Harry N. Gordon, District Attorney, Steve C. Jones, Assistant District Attorney, for appellee.